In the
    United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-4329
PAUL KNOX,
                                                 Plaintiff-Appellee,
                                 v.

DEBORAH SMITH,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 00 C 4825—Milton I. Shadur, Judge.
                          ____________
          ARGUED JUNE 6, 2003—AUGUST 26, 2003
                    ____________

 Before RIPPLE, KANNE, and DIANE P. WOOD, Circuit
Judges.
  KANNE, Circuit Judge. During the spring of 1999, Paul
Knox was arrested twice, once in April and once in May, for
violating the terms of his mandatory supervised release
(MSR) agreement with the Illinois Prisoner Review Board.
Knox filed this suit against his parole officer, Deborah
Smith,1 under 42 U.S.C. § 1983, alleging that both arrests
violated his constitutional right to be free from unreason-



1
  The lawsuit named several other defendants, including numer-
ous state officials, but only Deborah Smith remains in the suit;
the others either having been granted summary judgment or hav-
ing been dropped from the suit by Knox.
2                                                     No. 02-4329

able seizures. Smith moved for summary judgment on both
claims on grounds of qualified immunity. The district court
granted Smith’s summary judgment on the claim arising
from the April arrest, but not on the claim arising from the
May arrest. Smith appeals the denial of summary judgment
on the May claim and we reverse.


                           I. History
  Paul Knox has spent much of the last twenty years in and
out of the Illinois prison system for offenses including at-
tempted murder, rape, and armed robbery. In March 1999,
he was serving a one-year sentence for drug possession,
when arrangements were made to place him on MSR. As
part of his MSR, Knox was required to have electronic home
monitoring and intensive supervision, so he was placed
under the supervision of the Cook County Special Intensive
Supervision Unit, which monitors electronic-detention
residents.
  According to the March arrangements, Knox would be on
electronic home detention and would reside at a “host site”
with his brother, Milan, who agreed to allow Knox to live on
one side of his duplex. Milan also agreed to have a separate
phone line installed for electronic home monitoring of Knox
by Automated Management Systems (AMS), a service pro-
vider that monitors, records, and documents a parolee’s
activities and pages parole agents about problems with
parolees.2


2
   Electronic home detention requires that a parolee remain with-
in the property boundaries of the host site during the times speci-
fied. Typically, a parolee’s whereabouts are monitored by attach-
ing an ankle bracelet to the parolee’s leg and installing a monitor-
ing box on the parolee’s telephone. The monitoring box sends out
periodic electronic beams that will detect if the ankle bracelet is
                                                       (continued...)
No. 02-4329                                                      3

  Before he was initially released, Knox signed an MSR
agreement with the Illinois Prisoner Review Board, which
required him, among other things, to comply with the in-
structions of his parole officer, including any instructions
to submit to electronic home monitoring. Knox was also
given a copy of the Electronic Home Detention Rules, but,
in an apparent attempt to avoid home detention, he refused
to sign them. He also received an Illinois Sex Offender Reg-
istration Act Notification Form, which stated that based
on his earlier rape conviction, he must register as a sex of-
fender. He did not sign this form either. Finally, Knox
signed reporting instructions, which required him to go di-
rectly to his host site upon release and call AMS when he
arrived.
   Knox was released on April 2 and problems soon ensued.
Deborah Smith, the parole officer assigned to Knox, was
paged by AMS on April 2 after Knox had not called to report
in and repeated phone calls to Knox’s host site had gone
unanswered.3 When Smith went to the host site to check the
problem, she found Knox and Milan arguing about Knox
living there, and she discovered that the portion of the
duplex in which Knox would be living did not have a
telephone.



2
  (...continued)
on the premises. If the parolee is not on the premises (or if the
parolee attempts to remove the bracelet) a signal is sent to the
monitoring box on the telephone and a call is placed to AMS docu-
menting the parolee’s absence.
3
   When a parolee on electronic home detention has been released
but monitoring equipment has not yet been installed at his host
site, an AMS operator makes random voice verification calls to
ensure that the releasee has not absconded. It appears that during
all times relevant to this appeal, since Knox did not have his own
phone line, these voice verification calls were made to a telephone
in the portion of the duplex occupied by Milan and Knox’s mother.
4                                                No. 02-4329

  Because Knox did not have access to a telephone and
Milan would not permit Knox to use his phone, Smith in-
structed Knox to call AMS every two hours from a nearby
pay phone using a toll-free number until something else
could be worked out. She also told Knox that, except when
making calls to AMS, he was to stay at home until elec-
tronic monitoring equipment could be installed. Smith also
instructed Knox that he had to register as a sex offender.
Smith later called AMS to report the situation at Knox’s
host site and to document the instructions she had given
him.
  The next day Knox failed to call in and several verifica-
tion calls made by AMS went unanswered. AMS paged
Smith and informed her of Knox’s apparent absence and
failure to report. Based on these failures and the fact that
Knox had not registered as a sex offender, Smith requested
her supervisor to issue a warrant for Knox’s arrest.4 Within
minutes a warrant was issued for Knox as “AWOL” (absent
without leave). The warrant was executed on April 9, and
Knox was returned to custody. On April 23, a violation re-
port, signed by Smith, was submitted to the Prisoner Re-
view Board. The Prisoner Review Board held a hearing on
May 11 and determined that Knox had violated his MSR.
Nonetheless, the Board ordered that he be re-released by
May 30.
  Following the hearing, arrangements were again made to
place Knox on MSR under the same terms as before. On
May 26, he signed another MSR agreement, and he signed
reporting instructions similar to those he had previously
received. Also, as before, he was required to submit to elec-



4
  Smith’s supervisor, Melvin Walker, had the task of enforcing
MSR agreements. He had the authority to issue a warrant for any
violation of an MSR, and he had to approve any arrest warrant
requested by Smith.
No. 02-4329                                                 5

tronic home monitoring as a condition of his MSR. He was
given a copy of the Electronic Home Monitoring Rules,
which he again refused to sign. This time, however, the
rules sheet was signed by two witnesses, who certified that
Knox was placed on parole with home detention as a con-
dition and that in light of his refusal to sign the instruc-
tions, the rules were explained to and, to the best of the
witnesses’ knowledge, understood by Knox. Deborah Smith
was once again assigned to be Knox’s parole agent.
  Knox was re-released on May 28, and after arriving at
his host site, again his brother’s duplex, Knox called AMS
around 10:45 p.m. to report his arrival. According to Knox’s
amended complaint, during this call he was told to stay at
home until the electronic monitoring equipment had been
installed and an ankle bracelet had been placed on him.
AMS made several verification calls later that night, again
to the phone in Milan’s portion of the duplex, all of which
went unanswered.
  At about 7:00 a.m., May 29, a technician arrived at the
duplex to install the electronic monitoring equipment. The
technician, however, was turned away by Knox’s mother,
who informed him that Knox did not live in that part of the
duplex and did not have access to the telephone. The tech-
nician called AMS to report the problem.
  Smith testified in a deposition that she visited Knox’s
host site on May 29 but Knox was not there. She claims
that Milan informed her that Knox was at his girlfriend’s
house, so Smith drove there, picked Knox up, and returned
him to the host site. Once there, Smith claims that she
explained to Knox that he would have to be placed on elec-
tronic monitoring equipment, and that until the equipment
could be installed, or until an alternative host site could be
found, he was to remain in his house and call AMS every
two hours, just as he had been instructed to do in April.
Once again Milan objected to the installation of the moni-
6                                               No. 02-4329

toring equipment. In his deposition, Knox gave rather con-
fused testimony about whether Smith visited and what she
instructed him to do, testifying at one point in accord with
Smith’s account—that she had visited and had informed
him to call AMS every two hours—but at another point
testifying that he was instructed by someone to check-in by
reporting to the parole office in person once a week. Near
the end of his deposition, however, Knox again testified that
Smith had indeed visited him on May 29 and given him
instructions to call every two hours. The AMS report for
May 29 shows no record of Smith’s alleged visit or her
instructions to call in every two hours. Smith testified at
various points in her deposition that it was her practice to
report any contact with releasees to AMS.
  The AMS records, however, do show that several verifica-
tion calls were made to the duplex in the morning and early
afternoon of May 29. At 8:54 a.m., an AMS verification call
was answered by an unidentified man (presumably Knox’s
brother) who rudely stated that he did not want to be called
and that Knox was next door. About an hour later, AMS
made another call that was answered by an unidentified
man who stated that Knox was at the other side of the
house and that AMS had called the wrong number. AMS
called the host site again at 11:53 a.m. The man who an-
swered stated that Knox was in another part of the house
and that AMS should call back in five minutes. AMS called
back a little more than an hour later at 1:00 p.m. This time
the man who answered the phone rudely informed AMS
that he did not know where Knox was. AMS immediately
paged Smith with the information, and at 1:15 p.m. she re-
sponded by paging her supervisor with a request for a war-
rant for AWOL. At 2:08 p.m. Smith’s supervisor informed
AMS that a warrant would be issued for AWOL.
  The next day Smith and her supervisor signed a violation
report, which chronicled Smith’s version of the events of the
last two days: that she had gone to the host site and wit-
No. 02-4329                                               7

nessed Knox and his brother arguing, that she had in-
structed Knox to stay at home and call in every two hours
using the nearby pay phone, that he had failed to call in,
and that he had absconded.
  The warrant was executed on June 22, 1999, and Knox
was returned to custody. Knox had a hearing before the
Prisoner Review Board, and on August 3, the Board deter-
mined that Knox had not violated his parole and that he
should find a residence that would allow him to keep in
close contact with his parole agent.
  Knox filed this § 1983 suit in August 2000, alleging that
Smith had violated his right to be free from unreasonable
seizures under the Fourth Amendment, as applicable to the
states through the Fourteenth Amendment. According to
Knox, he had not violated the terms of his MSR agreement
in either April or May, and both warrants were based
on false information provided knowingly or recklessly by
Smith. Smith asserted a qualified immunity defense and
moved for summary judgment on both claims.
  The district court granted Smith’s motion on the April
claim, but refused to grant summary judgment for the May
claim, finding that there were genuine issues of mate-
rial fact raised regarding whether the May 29 meeting be-
tween Smith and Knox occurred. While recognizing that
Smith testified and Knox “seemingly confirmed” that she
visited him on May 29 and instructed him to call in every
two hours, the court observed that the May 29 AMS records,
in contrast to AMS records from Smith’s April visit, did not
report that any meeting occurred between Smith and Knox
or that she instructed him to call AMS every two hours. The
court found that the absence of an AMS record suggested
that Smith’s testimony was not to be credited. And since the
violation report stated that a warrant was issued based on
Knox’s failure to call in as instructed, the district court
concluded that a jury could reasonably find that Smith
8                                                No. 02-4329

either knowingly lied or recklessly disregarded the truth in
requesting the May warrant. Further the district court
concluded that Smith was not entitled to qualified immu-
nity because it was clearly established that to request a
warrant based on evidence known to be false or recklessly
inaccurate would violate Knox’s constitutional rights.


                        II. Analysis
  Smith asks us to reverse the district court’s denial of
summary judgment on qualified immunity grounds on the
May claim. She argues primarily that even if we assume
that she never met with Knox or gave him any instructions
on May 29, that there was still no constitutional violation
because she was justified in requesting a warrant based on
her reasonable conclusion from the May 29 AMS reports
that Knox had absconded in violation of his MSR.
  We review a district court’s ruling on summary judgment
de novo. Dykema v. Skoumal, 261 F.3d 701, 704 (7th Cir.
2001). Summary judgment is appropriate when, viewing the
evidence in the light most favorable to the nonmoving par-
ty, there is no genuine issue of material fact that must be
decided by a jury. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 252-55 (1986).


A. Jurisdiction
  Knox first argues that we lack jurisdiction to hear this
appeal because it is interlocutory. Typically, we have juris-
diction only to hear appeals from “final decisions” of district
courts. 28 U.S.C. § 1291. In Mitchell v. Forsyth, however,
the Supreme Court held that “a district court’s denial of a
claim of qualified immunity, to the extent that it turns on
an issue of law, is an appealable ‘final decision’ within the
meaning of 28 U.S.C. § 1291 notwithstanding the absence
of a final judgment.” 472 U.S. 511, 530 (1985). In other
No. 02-4329                                                         9

words, we have jurisdiction over an appeal when the issue
is simply whether, construing the disputed facts in the light
most favorable to the plaintiff, the defendant violated any
of the plaintiff’s clearly established constitutional rights.5
See Coady v. Steil, 187 F.3d 727, 731 (7th Cir. 1999) (citing
Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149
F.3d 971, 977 (9th Cir. 1998)).
   Smith’s claim is that she is entitled to qualified immunity
because, even accepting the plaintiff’s version of the facts,
there was no constitutional violation. Resolving Smith’s
claim involves the determination of whether Smith had
sufficient cause to believe that Knox had violated the terms
of his parole. As we recently stated, probable cause [and, by
analogy, reasonable suspicion] is normally a mixed question
of law and fact, but where, as here, one side concedes the
other’s facts as to what happened, it is a question of law.
See Smith v. Lamz, 321 F.3d 680, 684 (7th Cir. 2003).
Because the determination of Smith’s entitlement to quali-
fied immunity turns on a question of law, we have jurisdic-
tion over this appeal. See Mitchell, 472 U.S. at 530.


B. Qualified Immunity


5
   Knox argues that we lack jurisdiction because the Supreme
Court has held that a defendant may not “appeal a district court’s
summary judgment order insofar as that order determines wheth-
er or not the pretrial record sets forth a ‘genuine’ issue of fact for
trial,” Johnson v. Jones, 515 U.S. 304, 319-20 (1995). But as we
have observed, the Court’s later opinion in Behrens v. Pelletier
makes clear that “while a defendant is not entitled to immediately
appeal a district court’s determination that a genuine factual dis-
pute exists about a material matter, an interlocutory appeal may
properly cover a defendant’s assertion that a district court’s ruling
that a given set of facts shows a violation of ‘clearly established’
law is incorrect.” Coady, 187 F.3d at 730 (citing Behrens, 516 U.S.
299, 313 (1996)).
10                                               No. 02-4329

  The qualified immunity defense is designed to protect
government agents “from liability for civil damages insofar
as their conduct does not violate clearly established statu-
tory or constitutional rights of which a reasonable person
would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). To determine the availability of qualified immunity
in a particular case we must engage in a two-step inquiry.
The initial, threshold question is whether the facts, taken
in the light most favorable to the plaintiff, show that the
official’s conduct violated a constitutional right. Saucier v.
Katz, 533 U.S. 194, 201 (2001). If a constitutional right is
violated, then we must determine if that right was clearly
established at the time of the alleged violation. Finsel v.
Cruppenink, 326 F.3d 903, 906 (7th Cir. 2003).
  Knox claims that Smith violated his Fourth Amendment
right against unreasonable seizure. Before analyzing his
specific claim, however, it is important first to define what
rights Knox had under the Fourth Amendment. Generally,
citizens enjoy the right not to be seized or arrested absent
probable cause. Knox, however, was a parolee at the time of
the May seizure. The Supreme Court has made clear that
parolees have a more limited liberty interest than ordinary
citizens. See Morrissey v. Brewer, 408 U.S. 471, 480 (1972)
(“Revocation [of parole] deprives an individual, not of
the absolute liberty to which every citizen is entitled, but
only of the conditional liberty properly dependent on obser-
vance of special parole restrictions.”); see also Faheem-El v.
Klincar, 841 F.2d 712, 720 (7th Cir. 1988) (en banc). Con-
sequently, the seizure of a parolee requires something less
than probable cause to be reasonable under the Fourth
Amendment. Cf. United States v. Knights, 534 U.S. 112, 121
(2001) (“Although the Fourth Amendment ordinarily re-
quires the degree of probability embodied in the term ‘prob-
able cause,’ a lesser degree satisfies the Constitution when
the balance of governmental and private interests makes
such a standard reasonable.”).
No. 02-4329                                                11

  Significantly, in Knights, the Court determined that rea-
sonable suspicion was sufficient to justify a search of a pro-
bationer’s house, given the limited privacy interest of the
probationer and the increased governmental interest
in closely monitoring a person who is considered “more
likely than the ordinary citizen to violate the law.” Id. at
119-21 (quotation omitted). Applying these considerations
to this case, we believe that Knox’s Fourth Amendment
rights were similarly limited as were those of the defendant
in Knights. Accordingly, we find that a seizure of Knox
based on only reasonable suspicion would satisfy the Fourth
Amendment standard.
   Therefore, we must determine whether the facts, taken
in the light most favorable to Knox, show that Smith re-
quested the warrant without reasonable suspicion to believe
that Knox had violated his MSR. Cf. Beauchamp v. City of
Noblesville, Ind., 320 F.3d 733, 742 (7th Cir. 2003) (noting
that where an arrest is made pursuant to a facially valid
warrant, a plaintiff must show that reasonable officers
would have known that the evidence relied upon to request
the warrant did not establish probable cause, so that they
should never have applied for warrants in the first place).
Knox asserts that Smith did not have reasonable suspicion
because she obtained the warrant knowingly or recklessly
relying on false information. We have held in previous cases
that a warrant request violates the Fourth Amendment
if the requesting officer knowingly, intentionally, or with
reckless disregard for the truth, makes false statements in
requesting the warrant and the false statements were nec-
essary to the determination that a warrant should issue.
See Beauchamp, 320 F.3d at 742-43; Olson v. Tyler, 771
F.2d 277, 281 (7th Cir. 1985).
  According to Knox, the basis of Smith’s warrant request
was that he failed to call in every two hours as she had
allegedly instructed him to do during their meeting on May
29. Knox claims, however, that when the evidence is viewed
12                                             No. 02-4329

in the light most favorable to him, it could be reasonably
inferred that Smith never visited him on May 29 and never
gave him instructions to call in every two hours. Therefore,
a jury could appropriately conclude that Smith either
knowingly lied or recklessly disregarded the truth in re-
questing the warrant because she requested it based on his
failure to follow an instruction that she never gave him.
  The district court agreed with Knox. In reviewing the
factual dispute between Knox and Smith over the events of
May 29, the district court determined that the absence of an
AMS report confirming that Smith visited and gave Knox
call-in instructions on May 29 created a question of fact
about whether Smith had lied about the visit and instruc-
tions and therefore requested the warrant on information
she knew was false. The district court further found that
there was no information other than Knox’s failure to call
in that would have given Smith sufficient cause to request
a warrant.
  We disagree. Even if we assume that the May 29 meeting
never occurred, we find that other, undisputed evidence
supported Smith’s reasonable suspicion that Knox had vio-
lated his MSR by leaving his host site without authoriza-
tion. In other words, the “false information” that Smith al-
legedly relied on in requesting the warrant was not re-
quired for the warrant to issue. See Beauchamp, 320 F.3d
at 742.
  There is no dispute that Knox was not authorized to leave
his host site at the time Smith requested the warrant.
He was on electronic home detention as a condition of his
MSR, and he was notified of this condition before his
release from custody. (Doc. 34, Ex. 11 at 54-55.) The
Electronic Home Detention Rules given to him before his
release explained this condition, and while he may have re-
fused to sign these rules, two witnesses certified that Knox
was informed of and understood that his release was con-
No. 02-4329                                                     13

ditioned on his participation in home detention. (Doc. 32,
Ex. N.) Smith testified at her deposition that Knox was
placed on electronic home monitoring upon his release in
May, and that it was a violation of his MSR to leave the
host site.6 (Doc. 34, Ex. 9 at 97.)
  Even Knox testified at his deposition that he was told
before being released from custody in May that he had to be
on electronic home detention. (Doc. 34, Ex. 11 at 55 and 76.)
Finally, Knox’s amended complaint claims that when he ar-
rived at his host site on May 28, after his release, he called
AMS to check-in and was instructed to stay at the host site
until the electronic home monitoring bracelet was placed on
his ankle. (Doc. 7, at 6, ¶ 38.)
   The AMS reports of calls made to Knox’s brother’s phone
in the morning and early afternoon of May 29 create a
reasonable suspicion that Knox had absconded in violation
of the home detention condition and the instructions he tes-
tified that he was given. The three AMS verification calls
made on the morning of May 29 were all answered by a
man who stated that Knox was next door. Of particular
note, in response to the call at 11:53 a.m., the man who an-
swered the phone stated that Knox was in another part of
the house and that AMS should call back in five minutes.
When AMS called back at 1:00 p.m., however, the man
stated that he did not know where Knox was.
  An officer in Smith’s position could have reasonably con-
cluded upon receiving the AMS call reports that there was


6
   At an earlier point in her deposition, Smith testified that she
did not think Knox was aware that he was to be on home deten-
tion when he was released from custody in May. (Doc. 34, Ex. 9 at
83-84.) Knox, however, never makes this contention, and in fact
his own testimony and the Electronic Home Detention Rules (both
discussed more fully in the text) lead to the conclusion that he was
aware of the home detention condition.
14                                               No. 02-4329

reasonable suspicion to believe Knox had left his host site
in violation of his MSR. As we recently noted, reasonable
suspicion is “something less than probable cause but more
than a hunch,” which exists when there is some “objective
manifestation” that a person is, or is about to be, engaged
in prohibited activity. United States v. Lenoir, 318 F.3d 725,
729 (7th Cir. 2003) (quotation omitted). The significantly
different information that Smith received as to Knox’s
whereabouts from the morning calls (he’s in the other side
of the house) and the 1:00 p.m. call (I don’t know where he
is) was an objective manifestation that Knox was there in
the morning but had left the home some time between 11:53
a.m and 1:00 p.m. And the AMS records reflect that Smith,
upon receiving the information from the 1:00 p.m. call,
almost immediately requested a warrant for Knox based on
the fact that he was AWOL.
  Because undisputed facts show (i) that electronic home
detention was a condition of Knox’s MSR, (ii) that he was
instructed not to leave his host site until hooked up to the
system, and (iii) that Smith received information from AMS
that Knox’s whereabouts were unknown, we find that Smith
had reasonable suspicion to believe Knox was AWOL. Given
this, she did not violate Knox’s constitutional rights in
requesting the May warrant and therefore is entitled to
entitled to summary judgment. Saucier, 533 U.S. at 202 (“If
no constitutional right would have been violated were the
allegations established, there is no necessity for further
inquiries concerning qualified immunity.”). Our inquiry
here is at an end.


                     III. Conclusion
   The decision of the district court denying summary judg-
ment in favor of Smith is therefore REVERSED and the case
is REMANDED with instructions to grant summary judgment
in favor of Deborah Smith.
No. 02-4329                                         15


A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—8-26-03